In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-20-00106-CR


                             JOHN EDWARD BRITT, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 320th District Court
                                       Potter County, Texas
                 Trial Court No. 74,439-D, Honorable Pamela C. Sirmon, Presiding

                                            July 8, 2021
                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, John Edward Britt, was charged with aggravated robbery, 1 enhanced

by a prior felony conviction.2 After a jury trial, the jury found appellant guilty. After a brief

punishment hearing, the trial court found the enhancement allegation “true” and

sentenced appellant to twenty years’ confinement in the Texas Department of Criminal




       1   See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2019).

       2   See TEX. PENAL CODE ANN. § 12.42(c)(1) (West 2019).
Justice. From this judgment, appellant appealed. Appellant’s counsel on appeal has filed

a motion to withdraw supported by an Anders3 brief. We grant counsel’s motion and

affirm the judgment of the trial court.


       Counsel has certified that she has conducted a conscientious examination of the

record and, in her opinion, the record reflects no reversible error upon which an appeal

can be predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App. [Panel Op.] 1978), counsel has discussed why, under the controlling authorities, the

record presents no reversible error. In a letter to appellant, counsel notified him of her

motion to withdraw; provided him with a copy of the motion, Anders brief, and appellate

record; and informed him of his right to file a pro se response. See Kelly v. State, 436

S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s obligations

on the filing of a motion to withdraw supported by an Anders brief). By letter, this Court

also advised appellant of his right to file a pro se response to counsel’s Anders brief.

Appellant filed a response, which we have read. The State has not filed a brief.


       By her Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.



       3   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
Crim. App. 1969). Following our review of the appellate record and counsel’s brief, we

conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw.4 The judgment of the trial court

is affirmed.




                                                                   Judy C. Parker
                                                                      Justice

Do not publish.




        4 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3